DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has amended the title of the invention to overcome the objection to the title provided in the previous office action.

Applicant has canceled claims 13 – 16, therefore the 112(f) interpretation and 112(a)/(b) rejections provided in the previous office action are withdrawn. 

Allowable Subject Matter
Claims 1, 4 – 6, 8 – 12, and 17 - 27 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest wherein the image parameters comprise quality information and composition information, the quality information comprises at least one of exposure, sharpness, color information, and noise information; and the composition information includes a composition mode and position information of a composition target corresponding to the composition mode in the image; evaluating, based on the image parameters and a pre-established image evaluation model, the real-time preview image to obtain an evaluation result; and displaying the evaluation result; wherein before the operation of evaluating the real-time preview image to obtain an evaluation result, the method further comprises: 

Regarding claims 4 – 6 and 10 - 12, claims 4 – 6 and 10 - 12 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 8, the prior art of record fails to teach or fairly suggest acquiring image parameters of a real-time preview image displayed in a preview interface; evaluating, based on the image parameters and a pre-established image evaluation model, the real-time preview image to obtain an evaluation result; and displaying the evaluation result, comprising: floating display a strip control and an identifier control slidable on the strip control, wherein the strip control displays a plurality of interval segments sequentially from one end to another end; and controlling the identifier control to be displayed on one of the plurality of interval segments which is corresponding to the evaluation result; in combination with other elements of the claim.

claims 9 and 21 - 24, claims 9 and 21 - 24 are allowed as being dependent from allowed independent claim 8.

Regarding independent claim 17, the prior art of record fails to teach or fairly suggest acquiring image parameters of a real-time preview image displayed in a preview interface; evaluating, based on the image parameters and a pre-established image evaluation model, the real-time preview image to obtain an evaluation result; and displaying the evaluation result, comprising: floating display a strip control and an identifier control slidable on the strip control, wherein the strip control displays a plurality of interval segments sequentially from one end to another end; and controlling the identifier control to be displayed on one of the plurality of interval segments which is corresponding to the evaluation result; in combination with other elements of the claim.

Regarding claims 18 – 20 and 25 - 27, claims 18 – 20 and 25 - 27 are allowed as being dependent from allowed independent claim 17.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bigioi (US patent No. 8,363,951) teaches image acquisition device with face recognition result in real time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan